Citation Nr: 1501770	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-17 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for sleep apnea to include as secondary to service-connected sleep disorder.  

4.   Entitlement to service connection for peripheral neuropathy.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

7.  Entitlement to an initial rating in excess of 10 percent for a sleep disorder.  



8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  
   

REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Montogomery, Alabama Regional Office (RO) of the Department of Veterans' Affairs (VA).

The issue of entitlement to service connection for a skin disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2000 rating decision initially denied service connection for skin disability; a January 2003 rating decision denied reopening of the claim; and an unappealed March 2007 Board decision upheld the denial of reopening.  

2.  Evidence received subsequent to the March 2007 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim as it tends to indicate that the Veteran has a current skin disability, which may be related to his presumed Agent Orange exposure during Vietnam service.

3.  The Veteran is not shown to have current peripheral neuropathy.  

4.  A low back disability did not become manifest in service or for many years thereafter and the Veteran's current low back disability is not shown to be related to service.  

5.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

6.  The impairment from the Veteran's service-connected sleep disorder is fully contemplated by the disability rating assigned for his service-connected PTSD.  

7.  The evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The March 2007 Board decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.1104 (2014).

2.  New and material evidence has been received since the March 2007 Board determination and the claim for service connection for a skin disability may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2014).

3.  The criteria for entitlement to service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2014).

6.  The criteria for a rating in excess of 10 percent for sleep disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.88a, Diagnostic Code 6399-6354 (2014).

7.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable disposition of the petition to reopen the claim for service connection for skin disability and the claim for entitlement to a TDIU, the Board finds that all notification and development action needed to fairly adjudicate these matters has been accomplished.

Regarding the additional claims decided herein, in October 2007, May 2010, June 2011 and January 2013 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA medical records, private medical records, Social Security Administration (SSA) records and the reports of VA examinations.  Also of record and considered in connection with the appeal are the assertions of the Veteran and of his representative on his behalf.  

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claims for service connection for peripheral neuropathy and low back disability.  Because the evidence does not establish that the Veteran suffered a low back-related event, injury or disease during service and does not indicate that his current low back disability may be associated with any incident in service, an examination in relation to this claim is not necessary.  Similarly, because the evidence does not show evidence that the Veteran currently has peripheral neuropathy or persistent or recurrent symptoms of peripheral neuropathy (this latter point is explained in more detail in the analysis below) and does not establish the presence of this disability or symptoms thereof during service, an examination in relation to this claim is also not necessary.   See 38 C.F.R. § 3.159(c)(4).

In sum, no further RO action is required prior to appellate consideration of any of the claims decided herein.     

II.  Analysis

A.  Claim to reopen

The Veteran's claim for service connection for skin disability was initially denied by a June 2000 rating decision where the RO found that the service medical records failed to establish that he incurred a skin rash during service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  Subsequently, in a January 2003 rating decision, the RO denied reopening of the claim.  The Veteran did appeal this decision.  However, in a March 2007 decision, the Board upheld the RO's denial.  The Veteran did not appeal the Board decision and it also became final.  38 U.S.C.A. § 7104.  

Evidence received subsequent to the Board decision includes VA outpatient records and private medical records showing treatment and evaluation of a skin rash, including in August 2008, July 2009 and September 2009.  During a September 2009 VA outpatient dermatology visit, the Veteran was diagnosed with lipoma vs ganglion cyst vs nerve sheeth tumor vs. tendon sheeth tumor of the left forearm and xerosis with occasional pruritus.  The Veteran asserted that his skin problems were related to Agent Orange exposure during Vietnam.  As the Veteran did serve in Vietnam, he is presumed to have been exposed to Agent Orange.  Also, while xerosis and the types of tumors the Veteran was suspected to have are not conditions which are presumed to be related to Agent Orange exposure, it is still possible for a Veteran to receive service-connected compensation for a disability, which is shown to be directly related to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the more current evidence of skin disability combined with the Veteran's assertion that it is related to his presumed Agent Orange exposure (i.e. essentially an in-service injury), meets the "low threshold" of evidence received since the March 2007 Board decision that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the evidence is new and material and the claim for service connection for a skin disability may be reopened.  38 C.F.R. § 3.156.  


B.  Service connection claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain listed, chronic disabilities, including arthritis, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).
 
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Sleep Apnea

The Veteran asserts that he has sleep apnea that has been caused and/or aggravated by his already service-connected insomnia.  The only medical opinion evidence of record to addresss this assertion is that of a March 2012 VA examiner.  After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with obstructive sleep apnea (OSA).  The examiner then commented that "the preponderance of medical evidence and expertise reveals that the proximate cause of OSA is a developmentally narrow oropharyngeal airway and/or natural aging (encroachment of the airway with floppy soft tissue).  These facts indicate that the Veteran's OSA is less likely than not caused by, related to, or aggravated by his service connected sleep disorder (insomnia secondary to PTSD)."  Clearly, this opinion weight against the Veteran's claim.  

The Veteran's representative has argued that the March 2012 VA examiner's opinion is inadequate, essentially indicating that it did not rest on a sufficient rationale.  However, as the examiner, a VA physician's assistant, clearly explained, based on her specific understanding of the anatomy and physiology involved with sleep apnea, why it was less likely than not that the Veteran's service-connected insomnia caused or aggravated the sleep apnea, the Board finds that the examiner's rationale is sufficient.  See e.g. Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).

Also, as alluded to, there is no contrary medical opinion of record.  Additionally, although the Veteran and his representative assert that there is a relationship between his insomnia and his sleep apnea, as laypeople, with no demonstrated expertise concerning the etiology of sleep apnea, their opinions may not be afforded any more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, although the Veteran's representative submitted treatise evidence tending to indicate that sleep disorders, including sleep apnea are prevalent among soldiers with combat-related PTSD (such as the Veteran), this evidence only tends to indicate that there is a correlation between having combat-related PTSD and sleep apnea.  It does not tend to indicate that PTSD or insomnia from PTSD tends to cause or aggravate sleep apnea and certainly does not tend to indicate the Veteran's sleep apnea was actually caused or aggravated by his insomnia and/or PTSD.  Regardless, the treatise evidence is outweighed by the opinion of the VA examiner who provided an opinion based upon the specific facts of this Veteran's case.

The Veteran has not alleged that his current sleep apnea is directly related to service but the Board also finds no basis for this theory of entitlement.  Notably, the service treatment records are negative for any sleep problems and obstructive sleep apnea was not diagnosed until decades after service.  Nor is there any medical evidence, which even suggests that the Veteran's current sleep apnea is directly related to service.  

Thus, in sum, the weight of the evidence is against a finding that the Veteran's insomnia has caused or aggravated his sleep apnea or that the sleep apnea is directly related to service.  Accordingly, the preponderance of the evidence is against this claim and it must be denied.  

 
Peripheral neuropathy

Regarding the Veteran's claim for service connection for peripheral neuropathy, the evidence does not establish that he currently has this disability.  In his March 2010 claim, the Veteran stated that he was requesting service connection for "upper and lower body acute transient peripheral neuropathy."  However, a review of the medical evidence fails to show any diagnosis of this condition, of peripheral neuropathy more generally or of any other type of neuropathy.  The Veteran does have a long history of joint pain that has involved both the lower and extremities.  However, the medical evidence indicates that this pain has been attributed to arthritis or to the Veteran's lower back degenerative disc disease, with no medical documentation during the appeal period indicating even a possible diagnosis of peripheral neuropathy.  Additionally, there is no indication of the presence of any peripheral neuropathy during service or within two years from separation from service so as to warrant service connection on a presumptive basis as due to herbicide exposure.  38 C.F.R. § 3.303, 3.307, 3.309.  Moreover, as explained above, provision of VA examination is not necessary in relation to this claim.  

In the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, as the Veteran is not shown to have current peripheral neuropathy, the preponderance of the evidence is against this claim and it must be denied.  Alemany, 9 Vet. App. 518 (1996).



Low back disability

The Veteran's service treatment records do not show any findings, complaints or diagnoses of low back pathology.  At his January 1966 separation examination, the Veteran's was not found to have any spinal problems.  Also, on his January 1966 report of medical history at separation, the Veteran reported that he had never had any recurrent back pain.  

Post-service, the earliest evidence of low back pathology is from September 1999 when lumbar spine X-rays produced a diagnostic impression of degenerative disc disease at L4-5 and L5-S1 levels, moderately severe at the L4-5 level.  Subsequent records show additional treatment for low back pain but there is no indication that the Veteran's low back pathology was present in service or that it is otherwise related to service.  The Veteran did report that he had had longstanding back pain and during an October 2003 occupational therapy visit he specifically reported that he had had arthritis for 20 years (i.e. since approximately 1983) with current symptoms that included low back pain but he never reported that the back pain was present during service or soon after service.  Notably, even when asserting his claim, the Veteran has not specifically contended that he had any back problems during service.  Further, although the Veteran may believe his current low back disability is otherwise related to service, as a layperson, with no demonstrated knowledge concerning the etiology of such disability, the Board finds that this belief may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Thus, given that low back pathology is not shown to have become manifest during service or for many years thereafter, and there is no medical evidence even suggesting that the Veteran's current low back disability is otherwise related to service, there is no basis for awarding service connection on either a direct or presumptive basis (for any low back arthritis that might be present).   Accordingly, the preponderance of the evidence is against this claim and it must be denied.  Alemany, 9 Vet. App. 518 (1996).


C.  Increased rating claims

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the disabilities in question has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Rating in excess of 50 percent for PTSD

The Veteran has been assigned a 50 percent rating for his service-connected PTSD effective October 10, 2007.  The Veteran disagrees with this assignment and contends that a rating in excess of 50 percent is warranted.  The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 



A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). 

The nomenclature employed in the portion of the rating schedule that addresses service-connected mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV). 38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

Under the GAF scale in the DSM-IV, scores from 51 and 60 correspond to moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Scores from 41 and 50 correspond to serious symptoms (e.g. suicidal ideation, severe obsessional rituals, and frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job).  

According to the applicable rating criteria, evaluation of a mental disorder must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that the GAF scores assigned by the VA mental health examiners of record during the appeal period have generally been 54 or 55, which tends to be compatible with assignment of the existing 50 percent rating.  However, GAF scores assigned by treating VA mental health professionals during the appeal period have tended to be significantly lower, predominantly between 45 and 49, which tend to be indicative of more serious symptoms compatible with a higher, 70 percent rating.  Thus, based on the GAF scores, the evidence is at least in equipoise as to whether a higher rating is warranted.  Also, the Veteran is reasonably shown to have deficiencies in a number of areas.  As explained in more detail in the discussion of the TDIU claim below, he is reasonably shown to have a marked deficiency in relation to his ability to work.  Also, he is reasonably shown to have a significant deficiency in family relations as he is separated and estranged from his wife and children.  Additionally, he clearly has a deficiency in the form of a significant disturbance of mood.  Accordingly, resolving reasonable doubt in the Veteran's favor, he has exhibited occupational and social impairment with deficiencies in most areas during the entire appeal period.  Accordingly, assignment of a higher, 70 percent rating is warranted for his PTSD for this time frame.  

In regard to consideration of assignment of a higher, 100 percent rating, the Veteran is certainly not shown to exhibit total social impairment, as he has been noted to attend church and to communicate with some ex-girlfriends.  Thus, both total occupational and social impairment has not been present.  Also, the Veteran has not been shown to exhibit symptoms that tend to be associated with assignment of a 100 percent rating such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Nor has he demonstrated any other symptoms of similar severity.  He has reported hearing voices on occasion but the described symptomatology has been minor in degree and doesn't constitute "persistent hallucinations" within the meaning of the rating criteria.  Moreover, as stated, his overall level of symptomatology is simply not compatible with total occupational and social impairment.  Accordingly, assignment of a higher, 100 percent rating is not warranted.    


Rating in excess of 10 percent for sleep disorder

In a March 2007 decision, the Board granted service connection for sleep disorder, finding that such disorder could not be disassociated from the Veteran's PTSD.  The decision noted that the Veteran had been diagnosed with insomnia and was currently taking sleep medication and that his PTSD treatment records had consistently noted that he was afraid to sleep because of his nightmares.  The RO effectuated this decision by granting service connection for sleep disorder in an April 2007 rating decision, also noting that the Veteran had been diagnosed with insomnia secondary to his PTSD.  The RO assigned a 10 percent rating for sleep disorder effective February 22, 2002.  This rating was assigned by analogy to 38 C.F.R. § 4.88b, Diagnostic Code 6354, for chronic fatigue syndrome.   Under this code, a 10 percent disability rating is warranted for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.   Higher ratings are available for more severe manifestations.  

In October 2006, the Veteran filed a notice of disagreement with the rating assigned and subsequently perfected the instant appeal.  Also, in a July 2010 rating decision, the RO continued the 10 percent rating.  The RO essentially noted that the Veteran's sleep disorder, insomnia, is a symptom of his PTSD, and the impairment resulting from it has been taken into account when assigning a rating for the underlying occupational and social impairment resulting from the PTSD.  Consequently, providing separate compensation for this sleep disorder amounts to impermissible pyramiding.  See 38 C.F.R. § 4.14.  The Board agrees.  There is no indication from the record that the insomnia is causing any impairment not accounted for by the now 70 percent rating assigned for PTSD.  In this regard, the Veteran was provided with a VA sleep examination in September 2008 where the examiners positive examination findings pertaining to sleep disturbance were essentially limited to noting that the Veteran reported that he was paranoid, afraid that the people from his neighborhood would steal his things and this was why he could not sleep, symptomatology that is accounted for in the rating assigned for PTSD. Also, the Veteran's claim for service connection for sleep apnea as secondary to the service-connected sleep disorder is being denied and thus, this disability cannot factor into the rating determination.  As the Veteran has already been assigned a separate 10 percent rating for the sleep disorder (i.e. insomnia), the Board will not disturb this rating.  However, as explained, there is no basis for assigning a rating in excess of 10 percent due to the rule against pyramiding.  Id.  


Extraschedular consideration

Referral of the Veteran's PTSD for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  In this regard, his symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account many such symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411. Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan  v. Principi, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for PTSD, or are not adequately compensated by the 70 percent rating already assigned, as discussed above.  Accordingly, the first step of the inquiry is not satisfied.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.

Referral of the Veteran's sleep disorder for extraschedular consideration is also not warranted.  As explained above, this disorder is also fully contemplated by the rating assigned for the Veteran's PTSD.  


TDIU

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).   If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  As the Veteran now receives a 70 percent rating for PTSD, he meets the schedular criteria for assignment of a TDIU.  Id.  

Regarding whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the record contains conflicting medical evidence.  May 2012 and February 2013 VA examiners concluded that while the Veteran does have significant symptomatology affecting his ability to work, it is not so severe to render him unemployable, with the February 2013 VA examiner finding that the Veteran was still able to communicate effectively, understand and follow at least simple directions, maintain his personal and domestic activities of daily living and engage in logical and goal-directed thinking.  



Conversely, a treating VA psychiatrist, in a January 2010 mental residual functional capacity assessment, found that the Veteran would exhibit frequent deficiencies of concentration, persistence or pace resulting in failure to complete tasks in a timely and appropriate manner (commonly found in the work setting); would have marked difficulty responding appropriately to supervision, responding appropriately to co-workers and responding appropriately to customary work pressures; would have marked difficulty completing work related activities in a normal workday or workweek; and would have 4 or more likely episodes of decomposition in work or work-like settings, which would cause him to withdraw from that situation or to experience an exacerbation of signs and symptoms for a period lasting at least 2 weeks.  Also, in a subsequent March 2010 letter, a private rehabilitation counselor noted that he had reviewed the VA treating psychiatrist's assessment and that based on the findings expressed, it was his opinion that the Veteran would be unable to maintain substantially gainful employment.  Additionally, the Board notes that a March 2011 wage statement shows that the Veteran did engage in some work as a temporary laborer from January 30, 2011 to March 3, 2011.  He worked a total of 67.25 hours, receiving a wage of $10 per hour.

Overall, the Board finds that the evidence is at least in equipoise as to whether the Veteran has been unemployable due to his PTSD.  At least as much evidentiary weight must be attached to the findings of the Veteran's treating physician and subsequent analysis by the rehabilitation counselor as to the findings of the VA examiners.  Also, the Veteran's temporary work record, while showing that he was able to complete some work on a less than full time basis over a period just over a month, does not establish that he was capable of maintaining substantial gainful employment.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that he is unemployable due to his PTSD.  The Board notes that as it appears that the Veteran's level of occupational functioning has been fairly stable over the course of the appeal period, the TDIU rating will be assigned for the entire 
appeal period (i.e. dating back to his claim for increase received on October 10, 2007).   


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for skin disability is reopened; to this extent only, this claim is granted.

Service connection for sleep apnea to include as secondary to service-connected sleep disorder is denied.  

Service connection for peripheral neuropathy is denied.   

Service connection for a low back disability is denied.  

A 70 percent rating, but no higher, is granted for PTSD subject to the regulations governing the payment of monetary awards.

A TDIU is granted, subject to the regulations governing the payment of monetary awards.


REMAND

As the Veteran's claim for service connection for skin disability has been reopened, he should be afforded a VA examination to assess the likely etiology of this disability.  As the disability is intermittent in nature, and more often active in the presence of warmer temperatures, the AOJ may want to consider scheduling this examination during the summer months.  Prior to arranging for the examination, the AOJ should obtain any records of VA treatment or evaluation for skin problems from January 2013 to the present.  Additionally, a review of the record indicates that the Veteran was treated at the University of South Alabama emergency department for a skin problem sometime around July 2009.  Consequently, the AOJ should attempt to obtain records of such treatment.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of VA treatment or evaluation for skin problems from January 2013 to the present.

2.  Subject to an appropriate release from the Veteran, make appropriate attempts to obtain any records of treatment or evaluation for skin problems from the University of South Alabama Health System during 2009.  

3.  Next, arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current skin disability.  As the Veteran's skin disability is intermittent in nature, and more often active in the presence of warmer temperatures, the AOJ may want to consider scheduling this examination during the summer months.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion as whether it is at least as likely as not (i.e. a 50% chance or better) that any current skin disability is related to the Veteran's service, including herbicide exposure therein.  The examiner should explain the rationale for the opinion given. 

4.  Review the claims file and ensure that the requested development action has been completed in full.  If the VA examination report does not adequately respond to the above remand directives, return it to the VA examiner for corrective action.

5.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


